                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM LOFTUS, et al.,                            Case No. 19-cv-01608-RS (KAW)
                                   8                    Plaintiffs,
                                                                                            ORDER DENYING LETTER
                                   9             v.                                         REQUESTING TELEPHONIC
                                                                                            DISCOVERY CONFERENCE
                                  10     SUNRUN INC., et al.,
                                                                                            Re: Dkt. No. 72
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On September 10, 2019, Plaintiffs filed a motion for a temporary restraining order against
                                  14   Defendant Media Mix 365, LLC (“Media Mix”), and certain individuals associated with it, to
                                  15   provide discovery responses to Plaintiffs’ requests for production and interrogatories. (Pls.’ Mot.,
                                  16   Dkt. No. 64.) In support, Plaintiffs explained Defendant Media Mix “now claims that it has
                                  17   ceased all operations and cannot continue to operate as a business.” (Id. at 1 (internal quotation
                                  18   and emphasis omitted).) On September 11, 2019, the presiding judge denied the motion for a
                                  19   temporary restraining order because “[t]his matter does not warrant the extraordinary relief
                                  20   requested,” and referred the discovery dispute out. (Dkt. No. 66 at 1.)
                                  21          On September 23, 2019, Plaintiffs filed a request for a telephonic discovery conference
                                  22   regarding Defendant Media Mix’s failure to produce discovery. (Dkt. No. 72.) Plaintiffs stated
                                  23   that they had met and conferred with Defendant Media Mix’s counsel, but that counsel could not
                                  24   “proceed substantively” in the case. (Id. at 2.) Plaintiffs provided an e-mail from Defendant
                                  25   Media Mix’s counsel, in which counsel states: “Media Mix terminated us and we have no client
                                  26   authorization for anything.” (Fougner Decl., Exh. A, Dkt. No. 72-2.)
                                  27          The Court notes that Defendant Media Mix is in default, and that both of Defendant Media
                                  28   Mix’s attorneys have moved to withdraw. (Dkt. Nos. 62, 63, 68, 70.) Accordingly, a telephonic
                                   1   discovery conference does not appear to be productive as Defendant Media Mix cannot

                                   2   meaningfully participate. The Court therefore DENIES Plaintiffs’ request for a telephonic

                                   3   discovery conference, and ORDERS Plaintiffs to file a discovery letter, explaining what relief they

                                   4   seek and identifying legal authority that permits Plaintiffs to obtain discovery from a defendant

                                   5   who is in default. The discovery letter shall comply with the undersigned’s standing order. (See

                                   6   Westmore Standing Order ¶ 14.) Because Defendant Media Mix’s counsel have no client

                                   7   authority, however, Plaintiffs need not meet and confer or provide Defendant Media Mix’s

                                   8   position.

                                   9          IT IS SO ORDERED.

                                  10   Dated: September 24, 2019
                                                                                            __________________________________
                                  11                                                        KANDIS A. WESTMORE
                                  12                                                        United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
